Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered November 16, 1994, convicting him of murder in the second degree (two counts) and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, testimony against him by an accomplice was sufficiently corroborated by, inter alia, testimony from an eyewitness/victim to sustain his conviction (see, People v Williams, 226 AD2d 752, 753).
We have considered the defendant’s remaining contention and find it to be without merit. Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.